


110 HR 4029 IH: Universal Homeowners’ Tax Relief Act

U.S. House of Representatives
2007-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4029
		IN THE HOUSE OF REPRESENTATIVES
		
			October 31, 2007
			Mr. Holt (for
			 himself, Mr. Emanuel,
			 Ms. Giffords,
			 Mr. Carney,
			 Ms. Shea-Porter,
			 Mr. Hall of New York,
			 Mr. Perlmutter,
			 Mr. Lampson,
			 Mr. Rodriguez,
			 Mr. Van Hollen,
			 Ms. Berkley,
			 Mr. Sestak, and
			 Mr. Courtney) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  additional standard deduction for real property taxes for
		  nonitemizers.
	
	
		1.Short titleThis Act may be cited as the
			 Universal Homeowners’ Tax Relief Act
			 of 2007.
		2.Additional
			 standard deduction for real property taxes for nonitemizers
			(a)In
			 generalSection 63(c)(1) of the Internal Revenue Code of 1986
			 (defining standard deduction) is amended by striking and at the
			 end of subparagraph (A), by striking the period at the end of subparagraph (B)
			 and inserting , and, and by adding at the end the following new
			 subparagraph:
				
					(C)in the case of
				taxable years beginning before January 1, 2011, the real property tax
				deduction.
					.
			(b)DefinitionSection
			 63(c) of such Code is amended by adding at the end the following new
			 paragraph:
				
					(8)Real property
				tax deductionFor purposes of paragraph (1), the real property
				tax deduction is so much of the amount of State and local real property taxes
				(within the meaning of section 164) paid or accrued by the taxpayer during the
				taxable year which do not exceed $250 ($500 in the case of a joint
				return).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
